


Exhibit 10.1

 

[g254362kgi001.gif]

 

Ms. Leslie Goldmann

 


RE:  LETTER AGREEMENT OF EMPLOYMENT


 

Dear Leslie:

 

This letter agreement (this “Agreement”) sets forth the terms and conditions of
your employment, and your employment relationship, with Lerner New York, Inc.
(the “Company”).  Your execution of this Agreement will represent your
acceptance of all of the terms set forth below.

 

1.                                                                                      
Nature of Agreement and Relationship.  This Agreement does not represent an
employment contract for any specified term.  Your employment relationship thus
will remain “at-will,” meaning that, subject to the terms hereof, either party
to this Agreement may terminate the employment relationship at any time for any
lawful reason.

 

2.                                                                                    
Job Title and Duties.  Your job title will be EVP, Merchandising and member of
the Executive Committee.  You will be expected to devote all of your full time
efforts to the performance of the duties and responsibilities normally
associated with this position, including those from time-to-time that may be
assigned to you by your Supervisor, the President, the Chief Executive Officer,
the Chief Operating Officer or the Board of Directors of the Company (or the
designee of any of the foregoing).

 

3.                                                                                    
Salary.  For the 12-month period ending on the last Saturday of each
January (the last day of the fiscal year), you will receive a base salary at the
rate of $550,000 per annum (“Base Salary”), subject to the remaining provisions
of this Section.   For the remainder of the current fiscal year starting on the
date of this Agreement, your Base Salary will be pro rated based on the number
of days remaining in such fiscal year divided by 365.  At the Company’s sole
discretion, your Base Salary may be increased or decreased based on your
performance and the performance of the business.  You will be paid in accordance
with the Company’s normal payroll policies and practices, with all applicable
deductions being withheld from your paychecks.

 

4.                                                                                    
Bonus.  You will be eligible to participate in the Company’s then current bonus
plan, in accordance with its terms and conditions, and to receive
performance-based bonuses pursuant to any formula that may be established.  For
the Company’s current fiscal year, your bonus target for the spring bonus
(relating to the Company’s results for the first and second fiscal quarters of
each fiscal year) will be 21% of your Base Salary; for the fall bonus (relating
to the Company’s results for the third and fourth fiscal quarters of each fiscal
year) will be 27% of your Base Salary; and for the annual bonus (relating to the
Company’s results for the fiscal year) will be 12% of your Base Salary.  Any
amount payable in respect of the spring bonus will be paid in the calendar month
immediately following the end of the applicable performance period to which that
bonus relates.  Any amount payable in respect of the fall or the annual bonus
will be paid within two and one-half months following the end of the applicable
performance period to which that bonus relates.  All bonuses are determined at
the Company’s sole discretion, and the Company has the sole discretion to modify
or terminate any bonus plan and that plan will govern your right, if any, to a
bonus payment upon termination of your employment.

 

5.                                                                                    
Stock Options and Other Long-Term Incentives.  You will be eligible to receive
awards under stock option, restricted stock or other equity-based long-term
incentive

 

1

--------------------------------------------------------------------------------


 

plans established by the Company (or an Affiliate) that cover executive officers
of the Company.  The term “Affiliate” means any corporation, partnership,
limited liability company or other entity (other than the Company) that controls
or is controlled by the Company, whether directly or indirectly, such as a
parent company or subsidiary.  All equity awards described in this paragraph are
determined at the Company’s sole discretion, and the Company has the sole
discretion to modify or terminate any stock option, restricted stock or other
equity-based long-term incentive plan and that plan will govern your rights, if
any, relating to any equity award(s) you have received, or may be entitled to
receive, upon termination of your employment.

 

6.                                                                                    
Employee Benefits.  You will be entitled to participate in all employee benefits
plans, practices and programs maintained by the Company and made available to
senior executives generally and as may be in effect from time to time (the
“Benefits Plans”).  Your participation in the Benefits Plans will be on the same
basis and terms as are applicable to senior executives of the Company
generally.  Benefits Plans include, but are not limited to, savings and
retirement plans, deferred compensation, health and prescription drug benefits,
disability benefits, other insurance programs, vacation and other leave,
merchandise discounts and business expense procedures.  Plan documents setting
forth terms of certain of the Benefits Plans are available upon request, which
plan documents control all questions of interpretation concerning applicable
Benefits Plans, including your rights, if any, upon termination of your
employment.  The Benefits Plans are subject to modification or termination by
the Company at any time, at its sole discretion, in accordance with their terms.

 

7.                                                                                    
Severance Pay.  Upon your termination of employment by the Company and all
Affiliates without Cause (as defined below) or your resignation for Good Reason
(as defined below), but subject to your performance of all post-employment
obligations set forth in this Agreement, you will be entitled to receive
severance pay for twelve (12) months at your final Base Salary (“Severance
Pay”), beginning the first pay period following your separation date and ending
upon the earlier of:  (i)  your receipt of 52 such payments (such number of
payments to be adjusted if any change is made to the frequency of regularly
scheduled payroll dates) or (ii) your first day of employment with another
employer, whichever is earlier.  The Severance Pay shall be conditioned upon
your execution and delivery to the Company of a general release of claims in
favor of the Company in a form reasonably satisfactory to the Company.  Such
release shall be executed and delivered (and no longer subject to revocation, if
applicable) within sixty (60) days following your termination of employment.  If
you fail to execute such release as provided above, you shall forfeit all of
your rights to receive the Severance Pay.  If you obtain employment at an annual
salary that is lower than your final Base Salary, you will continue to receive
the differential between the two rates of pay for the balance of the 52 weeks.
This Severance Pay, which will be subject to applicable deductions required by
law, will be paid on the Company’s regular payroll dates as in effect on the
date of each such payment for the balance of the “Severance Period” following
your termination date, as outlined above.  For purposes of this Agreement,
“Cause” means the occurrence of any of the following:  (i) your willful failure
to perform your duties to the Company (other than as a result of death or a
physical or mental incapacity); (ii) your commission of, indictment for,
conviction of, or plea of guilty or nolo contendere to, a felony (regardless of
the nature of the felony) or any other crime involving dishonesty, fraud or
moral turpitude; (iii) your gross negligence or willful misconduct (including,
but not limited to, acts of fraud, criminal activity, professional misconduct,
dishonesty, or breach of trust or other fiduciary duty) in connection with the
performance of your duties and responsibilities to the Company or with regard to
the Company or its assets; (iv) your failure to comply with the written
rules and policies of the Company governing employee conduct or with the lawful
directives of the Board of Directors of the Company or a more senior executive
of the Company; or (v) your breach of this Agreement or any obligation under any
non-disclosure, non-solicitation, non-competition or other restrictive covenant,
employment or any other agreement with the Company.  Any determination of Cause
will be made in the good-faith discretion of the Company.

 

For the purpose of this Agreement, you shall have “Good Reason” to resign as a
result of the existence or occurrence of one or more of the following conditions
or events: (i) you are demoted to a position not comparable to EVP,
Merchandising; (ii) you are no longer a member of the

 

2

--------------------------------------------------------------------------------


 

Executive Committee; or (iii) a change in geographic location at which you must
provide the services that is greater than fifty (50) miles from Manhattan, other
than on travel reasonably required to carry out your duties; provided that no
Good Reason shall exist unless (A) you have given written notice to the Company
within thirty (30) days of the initial existence of the Good Reason
condition(s) or event(s), such notice to provide specific details of such
condition(s) or events(s), and (B) the Company has failed to cure each such
condition or event within thirty (30) days after receiving such notice.

 

8.                                                                                    
Code Section 409A Compliance.

 

8.1                                 It is the Company’s intent that compensation
and benefits to which you are entitled under this Agreement not be treated as
“nonqualified deferred compensation” under Section 409A of the Internal Revenue
Code of 1986, as amended, and the treasury regulations and other official
guidance promulgated thereunder (“Code Section 409A”), and that any ambiguities
in the construction of this Agreement be interpreted in order to effectuate such
intent.  In the event that the Company determines, in its sole discretion, that
any compensation or benefits to which you are entitled under this Agreement
could be treated as “nonqualified deferred compensation” under Code Section 409A
unless this Agreement is amended or modified, the Company may, in its sole
discretion, amend or modify this Agreement without obtaining any additional
consent from you, so long as such amendment or modification does not materially
affect the net present value of the compensation or benefits to which you
otherwise would be entitled under this Agreement.

 

8.2                                 A termination of employment shall not be
deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of any amounts or benefits upon or following a
termination of employment unless such termination is also a “separation from
service” within the meaning of Code Section 409A and, for purposes of any such
provision of this Agreement, references to a “termination,” “termination of
employment” or like terms shall mean “separation from service.”  If you are
deemed on the date of termination to be a “specified employee” within the
meaning of that term under Code Section 409A(a)(2)(B), then with regard to any
payment or the provision of any benefit that is considered “nonqualified
deferred compensation” under Code Section 409A payable on account of a
“separation from service,” such payment or benefit shall be made or provided at
the date which is the earlier of (a) the expiration of the six (6)-month period
measured from the date of your “separation from service,” and (b) the date of
your death (the “Delay Period”).  Upon the expiration of the Delay Period, all
payments and benefits delayed pursuant to this Section (whether they would have
otherwise been payable in a single sum or in installments in the absence of such
delay) shall be paid or reimbursed to you in a lump sum, and any remaining
payments and benefits due under this Agreement shall be paid or provided in
accordance with the normal payment dates specified for them herein.

 

8.3                                 If a general release of claims, as
contemplated under Section 7 hereof, is executed and delivered (and no longer
subject to revocation) in the manner provided in said Section 7, then the
following shall apply:

 

(a)                                  To the extent that the Severance Pay is not
“nonqualified deferred compensation” for purposes of Code Section 409A, then the
Severance Pay shall commence upon the first scheduled payment date immediately
following the date that the release is executed, delivered and no longer subject
to revocation (the “Release Effective Date”).  The first such cash payment shall
include payment of all amounts that otherwise would have been due prior to the
Release Effective Date under the terms of this Agreement applied as though

 

3

--------------------------------------------------------------------------------


 

such payments commenced immediately upon your termination of employment, and any
payments made thereafter shall continue as provided herein.

 

(b)                                 To the extent that the Severance Pay is
“nonqualified deferred compensation” for purposes of Code Section 409A, then
such payments or benefits shall be made or commence upon the sixtieth (60th) day
following your termination of employment.  The first such cash payment shall
include payment of all amounts that otherwise would have been due prior thereto
under the terms of this Agreement had such payments commenced immediately upon
your termination of employment, and any payments made thereafter shall continue
as provided herein.

 

8.4                                 For purposes of compliance with Code
Section 409A, (a) all expenses or other reimbursements hereunder shall be made
on or prior to the last day of the taxable year following the taxable year in
which such expenses were incurred by you, (b) any right to reimbursement or
in-kind benefits is not subject to liquidation or exchange for another benefit,
and (c) no such reimbursement, expenses eligible for reimbursement, or in-kind
benefits provided in any taxable year shall in any way affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
taxable year.

 

8.5                                 For purposes of Code Section 409A, your
right to receive any installment payments pursuant to this Agreement shall be
treated as a right to receive a series of separate and distinct payments.

 

8.6                                 In no event shall any payment under this
Agreement that constitutes “nonqualified deferred compensation” for purposes of
Code Section 409A be subject to offset by any other amount unless otherwise
permitted by Code Section 409A.

 

8.7                                 In no event whatsoever shall the Company be
liable for any additional tax, interest or penalty that may be imposed on you by
Code Section 409A or damages for failing to comply with Code Section 409A.

 

9.                                                                                    
Confidential Information, Intellectual Property.

 

9.1                                 Confidentiality.  You agree not to disclose,
distribute, publish, communicate or in any way cause to be disclosed,
distributed, published, or communicated in any way or at any time, Confidential
Information (as defined herein), or any part of Confidential Information, to any
person, firm, corporation, association, or any other operation or entity except
on behalf of the Company in performance of your duties and responsibilities for
the Company, and then only in a fashion consistent with protecting the
Confidential Information from unauthorized use or disclosure, except as
otherwise approved by the Company.  You further agree not to use or permit the
reproduction of any Confidential Information except on behalf of the Company in
your capacity as an employee of the Company.  You agree to take all reasonable
care to avoid the unauthorized disclosure or use of any Confidential
Information.  You assume responsibility for and agree to indemnify and hold
harmless the Company from and against any disclosure or use of the Confidential
Information in violation of this Agreement.

 

9.2                                 Confidential Information.  For the purpose
of this Agreement, “Confidential Information” shall mean any written or
unwritten information which relates to or is used in the Company’s business
(including, without limitation, information related to the names, addresses,
buying habits and other special information regarding past, present and
potential customers, employees and suppliers of the Company;

 

4

--------------------------------------------------------------------------------


 

customer and supplier contracts and transactions or price lists of the Company
and suppliers; all agreements, files, books, logs, charts, records, studies,
reports, processes, schedules and statistical information relating to the
Company; all products, services, programs and processes sold, and all computer
software licensed or developed by the Company; data, plans and specifications
related to present or future development projects of the Company; financial or
marketing data respecting the conduct of the present or future phases of
business of the Company; computer programs, computer- or web-based training
programs, systems or software; ideas, inventions, trademarks, business
information, know-how, processes, techniques, improvements, designs, redesigns,
creations, discoveries and developments of the Company; and finances and
financial information of the Company) which the Company deems confidential and
proprietary, which is generally not known to others outside the Company, or
which gives or tends to give the Company a competitive advantage over persons
who do not possess such information or the secrecy of which is otherwise of
value to the Company in the conduct of its business regardless of when and by
whom such information was developed or acquired, and regardless of whether any
of these are described in writing, copyrightable or considered copyrightable,
patentable or considered patentable.  “Confidential Information” shall not
include general industry information or information which is publicly available
or otherwise known to those persons outside the Company working in the area of
the business of the Company or is otherwise in the public domain without breach
of this Agreement, any information located on your rolodex (whether paper or
electronic), or information which you have lawfully acquired without an
obligation to maintain the information in confidence from a source other than
the Company.  “Confidential Information” specifically includes information
received by the Company from others, including the Company’s clients, that the
Company has an obligation to treat as confidential and also includes any
confidential information acquired or obtained by you while in the employment of
any Affiliate.

 

9.3                                 Invention Ownership.  With respect to
information, inventions and discoveries developed, made or conceived by you,
either alone or with others, at any time during your employment by the Company
and whether or not within normal working hours, arising out of such employment
or pertinent to any field of business or research in which, during such
employment, the Company is engaged or (if such is known to or ascertainable by
you) is considering engaging, you agree:

 

(a)                                  that all such information, inventions and
discoveries, whether or not patented or patentable, shall be and remain the sole
property of the Company;

 

(b)                                 to disclose promptly to an authorized
representative of the Company all such information, inventions and discoveries
and all information in your possession as to possible applications and uses
thereof;

 

(c)                                  not to file any patent applications
relating to any such invention or discovery except with the prior consent of an
authorized representative of the Company; and

 

(d)                                 at the request of the Company, and without
expense or additional compensation to you, to execute such documents and perform
such other acts as the Company deems necessary, to obtain patents on such
inventions in a jurisdiction or jurisdictions designated by the Company, and to
assign to the Company or its designee such inventions and all patent
applications and patents relating thereto.

 

5

--------------------------------------------------------------------------------


 

Both the Company and you intend that all original works of authorship within the
purview of the copyright laws of the United States authored or created by you in
the course of your employment with the Company will be works for hire within the
meaning of such copyright laws.

 

9.4                                 Confidentiality of Inventions; Return of
Materials and Confidential Information.  With respect to the information,
inventions and discoveries referred to in Section 9.3, and also with respect to
all other information, whatever its nature and form and whether obtained orally,
by observation, from graphic materials, or otherwise (except such as is
generally available through publication) obtained by you during or as a result
of your employment by the Company and relating to any product, service, process,
or apparatus or to any use of any of them, or to materials, tolerances,
specifications, costs (including manufacturing costs), prices, or to any plans
of the Company, you agree:

 

(a)                                  to hold all such information, inventions
and discoveries in strict confidence and not to publish or otherwise disclose
any portion thereof except with the prior consent of an authorized
representative of the Company;

 

(b)                                 to take all reasonable precautions to ensure
that all such information, inventions, and discoveries are properly protected
from access by unauthorized persons;

 

(c)                                  to make no use of any such information,
invention, or discovery except as required or permitted in the performance of
your duties and responsibilities for the Company; and

 

(d)                                 upon termination of your employment by the
Company, or at any time upon request of the Company, to deliver to the Company
all graphic materials and all substances, models, prototypes and the like
containing or relating to Confidential Information or any such information,
invention, or discovery, all of which graphic materials and other things shall
be and remain the sole property of the Company.  The term “graphic materials”
includes letters, memoranda, reports, notes, notebooks, books of account,
drawings, prints, specifications, formulae, data printouts, microfilms, magnetic
tapes and disks and other documents and recordings, together with all copies
thereof.

 

10.                                                                              
Non-Disparagement. You agree that, if your employment with the Company ends for
any reason, you will not, unless compelled by law to do so, directly or
indirectly, make any malicious, disparaging or defamatory statements regarding
the Company, its Subsidiaries, any of their affiliates, directors, stockholders,
members, officers or employees or knowingly take any action, directly or
indirectly, that would interfere with any contractual or customer or supplier
relationships of the Company, its Subsidiaries and any of their Affiliates. 
Likewise, the Company expressly agrees that neither the CEO nor the EVP, Human
Resources will directly or indirectly publicly make or disseminate any
derogatory statements or comments that disparage or defame you or your goodwill
or reputation.

 

11.                                                                              
Non-Solicitation.  Regardless of whether you are eligible to receive Severance
Pay, you agree that, if your employment with the Company ends for any reason,
you will not, for a period of twelve (12) months following such termination of
employment, (i) directly or indirectly, either for yourself or for any other
person, business, company or entity, hire from the Company or any Affiliate, or
attempt to hire, divert or take away from the Company or any Affiliate, any of
the then current officers or employees of the Company or any Affiliate,
(ii) interfere with or harm, or attempt to interfere with or harm, the
relationship of the Company or any Affiliate with any person who at any time was
an employee, customer or supplier of the Company or any Affiliate or otherwise
had a business relationship with the Company or any Affiliate, or (iii) unless
compelled by law to do so, directly or indirectly, knowingly make any statement
or other communication that

 

6

--------------------------------------------------------------------------------


 

impugns or attacks the reputation or character of the Company or any Affiliate,
or damages the goodwill of the Company or any Affiliate, or knowingly take any
action, directly or indirectly, that would interfere with any contractual or
customer or supplier relationships of the Company or any Affiliate.

 

12.                                                                              
Non-Competition.  If you resign your employment, or if your employment is
terminated with Cause, for a period of twelve (12) months following such
employment termination, you may not and will not, within the United States of
America, directly or indirectly, without the prior written consent of the
Company’s Chief Executive Officer or its Board of Directors (which may be given
or withheld in its sole discretion), own, manage, operate, join, control, be
employed by, consult with or participate in the ownership, management, operation
or control of, or be connected with (as a stockholder, partner or otherwise) any
business, partnership, firm, company, corporation or other entity engaged in the
retail business of women’s fashion apparel, accessories and related products
that directly compete with New York & Company or any other product sold or
intended to be sold by the Company or an Affiliate during your employment with
the Company.  Notwithstanding the foregoing, your beneficial ownership after
your termination of employment with the Company, either individually or as a
member of a group, of not more than two percent (2%) of the voting stock of any
publicly held corporation shall not be a violation of this provision.

 

13.                                                                              
Remedies.  You acknowledge that money will not adequately compensate the Company
for the substantial damages that may arise upon the breach of any provision of
Sections 9, 10, 11 and 12 of this Agreement and that the Company would have no
adequate remedy at law.  For this reason, any claim the Company may make that
you have breached or are threatening to breach Sections 9, 10, 11 or 12 is not
subject to mandatory arbitration under Section 16.  Instead, if you breach or
threaten to breach any provision of Sections 9, 10, 11 or 12, the Company will
be entitled, in addition to other rights and remedies, to specific performance,
injunctive relief and other equitable relief to prevent or restrain any breach
or threatened breach of Sections 9, 10, 11 or 12.  The Company may seek to
obtain such relief from (i) any court of competent jurisdiction, (ii) an
arbitrator acting pursuant to Section 16 hereof, or (iii) a combination of the
two (e.g., by simultaneously seeking arbitration under Section 16 and a
temporary injunction from a court pending the outcome of the arbitration).  It
shall be the Company’s sole and exclusive right to elect which approach to use
to vindicate its rights.  You also agree that in the event of a breach (or any
threat of breach) the Company shall be entitled to seek to obtain an immediate
injunction and restraining order to prevent such breach or threatened breach or
continued breach, without having to prove damages, and to obtain all costs and
expenses, including reasonable attorneys’ fees and costs.  In addition, the
existence of any claim or cause of action by you against the Company, whether
predicated on this Agreement or otherwise, shall not constitute a defense to the
enforcement by the Company of the restrictive covenants of this Agreement.

 

14.                                                                              
Acknowledgment of Reasonableness.  You and the Company specifically agree that
the provisions of the restrictive covenants contained in this Agreement,
including the post-employment covenants regarding non-solicitation and
non-competition, are reasonable and that the Company would not have entered into
this Agreement but for the inclusion of such covenants.  You understand that the
Company’s business is nationwide, and, therefore, a nationwide restrictive
covenant is reasonable.  If a court or arbitrator determines that any provision
of any such restrictive covenant is unreasonable, whether in period of time,
geographical area, or otherwise, you and the Company agree that the covenant
shall be interpreted and enforced to the maximum extent which a court or
arbitrator deems reasonable.  In addition, you and the Company authorize any
such court or arbitrator to reform these restrictions to the minimum extent
necessary.

 

15.                                                                              
Company Property.  Upon your termination of employment for any reason, you will
promptly return to the Company all Company-related documents and Company
property within your possession or control.

 

7

--------------------------------------------------------------------------------


 

16.                                                                              
Arbitration of Disputes.  Except as set forth in Section 13, any dispute, claim
or difference arising out of or in relation to your employment will be settled
exclusively by binding arbitration administered by the American Arbitration
Association under its National Rules for the Resolution of Employment Disputes
before a single arbitrator.  You expressly understand and agree that claims
subject to arbitration under this section include asserted violations of the
Employee Retirement and Income Security Act of 1974; the Age Discrimination in
Employment Act; the Older Worker’s Benefit Protection Act; the Americans with
Disabilities Act; Title VII of the Civil Rights Act of 1964 (as amended); the
Family and Medical Leave Act; and any law prohibiting discrimination, harassment
or retaliation in employment, whether based on federal, state or local law; any
claim of breach of contract, tort, promissory estoppel or detrimental reliance,
defamation, intentional infliction of emotional distress; or the public policy
of any state, or any other federal, state or local law. The arbitration will be
held in New York, New York unless you and the Company (each a “Party,” and
jointly, the “Parties”) mutually agree otherwise.  To the extent permitted by
law, each Party will bear its own costs and fees of the arbitration, and other
fees and expenses of the arbitrator will be borne equally by the Parties;
provided, however, that the arbitrator will be empowered to require any one or
more of the Parties to bear all or any portion of fees and expenses of the
Parties or the fees and expenses of the arbitrator in the event that the
arbitrator determines such Party has acted in bad faith.  The arbitrator will
have the authority to award any remedy or relief that a court of the State of
New York could order or grant.  The decision and award of the arbitrator will be
binding on all Parties.  Either Party to the arbitration may seek to have the
ruling of the arbitrator entered in any court having jurisdiction thereof.  Each
Party agrees that it will not file suit, motion, petition or otherwise commence
any legal action or proceeding for any matter which is required to be submitted
to arbitration as contemplated herein, except in connection with the enforcement
of an award rendered by an arbitrator and except to seek the issuance of an
injunction or temporary restraining order pending a final determination by the
arbitrator.

 

17.                                                                              
Post-Termination Cooperation.  As is required of you during employment, you
agree that during and after employment with the Company you will, without
expense or additional compensation to you, cooperate with the Company or any
Affiliate in the following areas:

 

17.1                           Cooperation With the Company.  You agree [a] to
be reasonably available to answer questions for the Company’s (or any
Affiliate’s) officers regarding any matter, project, initiative or effort for
which you were responsible while employed by the Company and [b] to reasonably
cooperate with the Company (and with any Affiliate) during the course of all
third-party proceedings arising out of the Company’s (or any Affiliate’s)
business about which you have knowledge or information.  For purposes of this
Agreement, [c] “proceedings” includes internal investigations, administrative
investigations or proceedings and lawsuits (including pre-trial discovery and
trial testimony) and [d] “cooperation” includes [i] your being reasonably
available for interviews, meetings, depositions, hearings or trials without the
need for subpoena or assurances by the Company (or any Affiliate),
[ii] providing any and all documents in your possession that relate to the
proceeding, and [iii] providing assistance in locating any and all relevant
notes and documents.

 

17.2                           Cooperation With Media.  You agree not to
communicate with, or give statements to, any member of the media (including
print, television or radio media) relating to any matter (including pending or
threatened lawsuits or administrative investigations) about which you have
knowledge or information (other than knowledge or information that is not
Confidential Information as defined in Section 9.3) as a result of employment
with the Company.  You also agree to notify the Chief Executive Officer or his
designee immediately after being contacted by any member of the media with
respect to any matter affected by this section.

 

8

--------------------------------------------------------------------------------


 

17.3                           The Company will reimburse you for reasonable out
of pocket travel and other incidental expenses incurred as a result of your
cooperation pursuant to this paragraph.

 

18.                                                                              
Successors/Assigns. All covenants, promises and agreements by or on behalf of
the parties contained in this Agreement shall inure to the benefit of, and be
binding upon, the successors and assigns of the parties hereto. You may not
assign or delegate your rights and obligations hereunder.

 

19.                                                                              
Entire Agreement.  This Agreement constitutes your entire agreement with the
Company relating to the subject mater hereof, and supersedes in its entirety any
and all prior agreements, understandings or arrangements with the Company.

 

20.                                                                              
Governing Law.  All issues and questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York, without regard
to the choice of law principles thereof.

 

21.                                                                              
Survival of Provisions.  Sections 8 through 20 will survive the termination of
your employment for any reason and shall not be affected by any
transfer(s) between the Company and its Affiliate(s).

 

22.                                                                              
Understandings and Representations.  You should not sign this Agreement until
you understand its terms and conditions.  Your execution of this Agreement
represents your acknowledgement that you have take all steps you believe
necessary, including consultation with financial and legal advisors of your
choice, to understand this Agreement.

 

9

--------------------------------------------------------------------------------


 

Sincerely,

 

 

By:

/s/ Richard P. Crystal

 

Dated:

April 21, 2009

 

Richard P. Crystal

 

 

 

 

Chairman and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Leslie Goldmann

 

Dated:

April 21, 2009

 

Leslie Goldmann

 

 

 

 

EVP, Merchandising

 

 

 

 

10

--------------------------------------------------------------------------------
